Title: To George Washington from Armand-Louis de Gontaut Biron, duc de Lauzun, 12 May 1783
From: Lauzun, Armand-Louis de Gontaut Biron, duc de
To: Washington, George


                  
                     Dear Général
                     Cap May May 12th 1783
                  
                  I cannot Leave America without present your Excellency my most grateful Aknowledgements for the kind and flattering Letter you have honored me with; The remembrance of your friendship will forever be dear and glorious to me.  I had expected the pleasure to pay you my respects in Virginia, and I am extremly disappointed to go to france So Soon.  I hope you will not give up the Plan of a Tour in Europe, and be convinced how happy I would be to wait upon you every where in the both worldes.  I have the honor to be with the greatest respect Dear Général, Your most Obedient humble Servant
                  
                     Lauzun
                  
               